Citation Nr: 0829430	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for a heart condition 
to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for an eye condition to 
include as secondary to type II diabetes mellitus.

4.  Entitlement to a higher initial evaluation for type II 
diabetes mellitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In part, the decision granted 
service connection for diabetes mellitus and rated it as 10 
percent disabling from October 29, 2004.  The Board remanded 
the case to the RO in March 2008.

The issue of service connection for an eye condition to 
include as secondary to type II diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated 
to service.  

2.  Hypertension was not manifest to a degree of 10 percent 
within one year of service separation.  

3.  Hypertension was not proximately due to or the result of 
the veteran's service-connected type II diabetes mellitus.

4.  A heart condition was not manifest in service and is 
unrelated to service.  

5.  Arteriosclerosis was not manifest to a degree of 10 
percent within one year of service separation.  

6.  A heart condition was not proximately due to or the 
result of the veteran's service-connected type II diabetes 
mellitus.

7.  The veteran's diabetes mellitus does not require insulin 
and a restricted diet; nor does it require oral hypoglycemic 
agent and restricted diet.  


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension to 
include as secondary to service-connected type II diabetes 
mellitus are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for a heart condition 
to include as secondary to service-connected type II diabetes 
mellitus are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4. 119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a November 
2004 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2005.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims being 
denied are harmless, as the denials of service connection 
render moot any issues with respect to implementing awards.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
diabetes mellitus claim, while the notice required by Dingess 
was furnished after the rating decision, there was a 
subsequent rating decision, and the Court has held that, 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  It indicated that once the underlying claim 
is granted, further notice as to downstream questions is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and examined the veteran in February 2005 
and April 2008.  VA has satisfied its assistance duties.



Service connection for hypertension and a heart condition

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arteriosclerosis or cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  One 
of the intended effects of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
However, the regulatory comments also make it clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  The authority for this was 
38 U.S.C.A. § 501 (West 2002).

In short, new 38 C.F.R. § 3.310(b) places substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded.  Since the veteran's claim was filed prior to 
the October 10, 2006 effective date of new 38 C.F.R. § 3.310, 
it is applicable.  However, the old law, i.e., the Allen 
decision itself, is also applicable, and is more favorable, 
so it will be applied.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

In service in August 1966, the veteran had chest pain which 
was assessed as musculoskeletal chest wall pain.  His blood 
pressure was 120/80 and his heart was normal.  On service 
discharge examination in October 1967, his heart was normal 
and his blood pressure was 128/78.  Neither hypertension nor 
a heart condition was diagnosed.

A June 2004 VA medical record indicates that the veteran had 
had hypertension for one year.  His heart had a regular rate 
and rhythm, a normal S1 and S2, and no murmurs, gallops, or 
rubs.  Labs including a complete blood count and urinalysis 
were ordered.  In August 2004, a chest X-ray revealed the 
veteran's aorta to be slightly tortuous and an 
electrocardiogram showed an inferior myocardial infarction.  
A September 2004 VA medical record indicates that the veteran 
had had sugar in his urine and blood glucoses of 161 and 226 
in June 2004.  According to an October 2004 VA medical 
record, diabetes mellitus was diagnosed in the summer of 
2004.  

On VA examination in February 2005, the veteran had diet 
controlled diabetes.  A VA examiner indicated that it was 
unlikely that the veteran's diabetes mellitus was related to 
his hypertension or any heart disease or coronary disease he 
had.  That VA examiner noted that the veteran's hypertension 
had preceded his diabetes by several years, and that his 
diabetes had just recently been diagnosed.  A VA cardiologist 
in September 2005 noted that the veteran had depressed left 
ventricular systolic function and inferior wall hypokinesis.  
Echocardiogram and Doppler in October 2005 revealed aortic 
insufficiency and mitral and tricuspid regurgitation.  There 
was also hypokinesis. 

A VA examiner in March 2008 reviewed the veteran's claims 
folder, examined him, and rendered a medical opinion that the 
veteran had mild coronary artery disease that was first 
diagnosed in 2005 and that the veteran's cardiovascular 
disease to include coronary artery disease and 
atherosclerosis was less likely than not caused by his 
diabetes mellitus and was not a complication of his diabetes.  
He noted that the veteran's diabetes mellitus had been first 
diagnosed in 2004 and that the veteran had had a normal HBA1C 
at that time indicating no history of long-standing diabetes.  
The veteran also had the same level of HBA1C in July 2005 and 
the veteran was not on any medication to control his 
diabetes.  His first elevated HBA1C was in September 2005 and 
it was the same in February 2008.  The examiner indicated 
that for diabetes mellitus to contribute to coronary artery 
disease it would have to pre-present for several months to 
years prior.  The veteran's diabetes mellitus was presumably 
mild and he had hypercholesterolemia and depressed HDL which 
were both significant risk factors for developing coronary 
artery disease and were more likely than not a significant 
cause contributing to his coronary artery disease.  

The examiner in March 2008 also indicated that the veteran's 
hypertension did not have its onset in service and was not 
caused by or a result of any in-service disease or injury, 
and that it was less likely than not aggravated by his 
diabetes mellitus.  The examiner noted that the veteran had 
had two normal blood pressure readings in service and that 
his onset of hypertension was in 2003 or 2004, and the 
examiner concluded that his hypertension started long after 
service discharge.  He noted that diabetes mellitus had been 
diagnosed in 2004 and indicated that it could not be expected 
to have caused hypertension which was diagnosed at the same 
time.  

In this case, neither hypertension nor heart disease was 
diagnosed in service or manifest to a degree of 10 percent 
within one year of service discharge.  Additionally, no 
competent medical evidence of record indicates that either is 
related to service.  Instead, the evidence indicates that 
each had its onset many years after service and was unrelated 
to service.  Accordingly, the preponderance of the evidence 
is against direct and presumptive service connection for 
heart disease and hypertension.  

The preponderance of the evidence is also against secondary 
service connection for heart disease and hypertension.  No 
competent medical evidence of record indicates that there is 
any causal relationship between the veteran's diabetes 
mellitus and his heart disease or hypertension.  
Additionally, the VA examiner in February 2005 indicated that 
it was unlikely that the veteran's diabetes mellitus was 
related to his hypertension or to any heart or coronary 
disease he had, as his hypertension had preceded his diabetes 
by several years and his diabetes had just recently been 
diagnosed.  The VA examiner in March 2008 indicated that for 
diabetes mellitus to contribute to coronary artery disease it 
would have to pre-present for several months to several 
years, and that the veteran's diabetes mellitus was 
presumably mild.  He felt that it was less likely than not 
that his diabetes mellitus caused his coronary artery disease 
and atherosclerosis and that they were not complications of 
his diabetes mellitus.  He also felt that since the veteran's 
diabetes mellitus was diagnosed in 2004, it could not be 
expected to have caused the veteran's hypertension which was 
diagnosed at the same time.  

Since the preponderance of the evidence is against direct, 
presumptive, and secondary service connection for 
hypertension and heart disease, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Higher rating for diabetes

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under it, diabetes 
mellitus managed by restricted diet alone warrants a 10 
percent rating.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, warrants a 20 percent rating.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent rating.  The Diagnostic Code 
defines regulation of activities as avoidance of strenuous 
occupational and recreational activities.  NOTE 1 to 
Diagnostic Code 7913 indicates to rate compensable 
manifestations of diabetes mellitus separately unless they 
are part of the criteria to support a 100 percent rating 
under Diagnostic Code 7913.

No evidence indicates that the veteran requires insulin or 
oral hypoglycemic agents for his service-connected diabetes 
mellitus.  They were not listed as current medications on VA 
examination in February 2005, and he indicated then that he 
had diet controlled diabetes and the diagnosis was diet 
controlled diabetes.  On VA evaluation in February 2008, the 
veteran's diabetes mellitus was on dietary control.  A VA 
medication list from March 2008 does not list insulin or oral 
hypoglycemic agents.  On VA examination in April 2008, the 
veteran stated that he was on diet control only for diabetes 
mellitus, and that he was not taking medicine or insulin for 
it.  

Since the evidence indicates that the veteran does not 
require insulin or oral hypoglycemic agents for his 
service-connected diabetes mellitus, a higher rating than the 
10 percent assigned is not warranted.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  The Board concludes that the disability has 
not significantly changed and that a uniform rating is 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for hypertension to include as secondary 
to service-connected type II diabetes mellitus is denied.

Service connection for a heart condition to include as 
secondary to service-connected type II diabetes mellitus is 
denied.

A higher initial rating for diabetes mellitus is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board remanded the case to the RO in March 2008 in part 
to have the RO obtain a medical opinion as to whether it is 
at least as likely as not (a probability of at least 50 
percent) that diagnosed eye conditions (at that time, dry eye 
syndrome/meibomian gland disease of the eyelid margins and 
bilateral nuclear sclerotic cataracts) were either caused or 
aggravated by service-connected type II diabetes mellitus.  
The VA examination report of April 2008 which was 
subsequently obtained indicates that there were no cataracts, 
and did not render an opinion as to whether dry eye 
syndrome/meibomian gland disease of the eyelid margins was 
caused or aggravated by the veteran's diabetes mellitus.  
Remand for corrective action is required.  When an RO fails 
to comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
ophthalmology examination.  The 
examiner should review the claims 
folder, which should be provided to the 
examiner for review in conjunction with 
the examination, and examine the 
veteran.  All necessary special studies 
or tests are to be accomplished.  

The ophthalmologist must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran has 
cataracts; and as to whether they and 
the veteran's dry eye 
syndrome/meibomian gland disease of the 
eyelid margins at least as likely as 
not (a probability of at least 50 
percent) were either (a) caused by, or 
(b) aggravated by his service-connected 
type II diabetes mellitus.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, again consider the 
veteran's pending claim in light of all 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


